1    MCGREGOR W. SCOTT
     United States Attorney
2    DEBORAH STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     S. WYETH McADAM
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 268-5610
6           Facsimile: (415) 744-0134
            E-Mail: Elizabeth.Firer@ssa.gov
7
     Attorneys for Defendant
8
                                      UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11                                                        )
     ANTONIO TRENT TILLIS,                                )   No. 2:19-cv-01125-DB
12                                                        )
            Plaintiff,                                    )   STIPULATION FOR REMAND
13                                                        )
            vs.                                           )   PURSUANT TO SENTENCE FOUR OF
14                                                        )   42 U.S.C. § 405(g) AND FOR ENTRY
     ANDREW SAUL,                                         )   OF JUDGMENT; ORDER
15                                                        )
     Commissioner of Social Security,                     )
16                                                        )
            Defendant.                                    )
17                                                        )
18          IT IS HEREBY STIPULATED, by and between Antonio Trent Tillis (Plaintiff) and Andrew
19
     Saul, Commissioner of Social Security (the Commissioner or Defendant), through their respective
20
     counsel of record, that this action be remanded for further administrative action pursuant to section
21
22   205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the

23   Commissioner will conduct any necessary further proceedings and issue a new decision with

24   evidentiary support for the findings. The Appeals Council will instruct the administrative law judge
25
     (ALJ) to obtain supplemental vocational expert (VE) testimony to assist in determining Plaintiff’s
26
     ability to perform his past relevant work and in determining what jobs exist, if any, for Plaintiff given
27
     his age, education, vocational factors and residual functional capacity. The Appeals Council will
28

     Stipulation for Voluntary Remand, 2:19-cv-01125-DB
                                                          1
1    instruct the ALJ to obtain a reasonable explanation for any conflicts between the VE testimony and the
2    Dictionary of Occupational Titles. The Appeals Council will instruct the ALJ to take further action, as
3
     warranted, to complete the administrative record and resolve the above issues.
4
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
5
6    favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

7                                                         Respectfully submitted,
8                                                         /s/ Jeffrey R. Duarte*
9                                                         JEFFREY R. DUARTE
                                                          Rockwell, Kelly, Duarte, LLP
10                                                        Counsel for Plaintiff
                                                          *As authorized via email on February 25, 2020
11
                                                          MCGREGOR W. SCOTT
12
                                                          United States Attorney
13
     Dated: February 25, 2020                     By:     /s/ S. Wyeth McAdam
14                                                        S. WYETH McADAM
                                                          Special Assistant United States Attorney
15
                                                          Counsel for Defendant
16
17
18
                                                     ORDER
19
20          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
21   DATED: February 27, 2020                             /s/ DEBORAH BARNES
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

     Stipulation for Voluntary Remand, 2:19-cv-01125-DB
                                                         2
